United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
COMMAND STATION, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1120
Issued: August 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 14, 2014 appellant filed a timely appeal from a November 21, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days elapsed from the last merit decision dated March 11, 2013 to the filing of this appeal, the
Board lacks jurisdiction to review the merits of his claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 62-year-old motor vehicle operator, filed a Form CA-1 claim for benefits on
July 18, 2011, alleging that he injured his back, hands and knees while pushing and pulling linen
carts on May 15, 2011.
By letter dated July 25, 2011, OWCP informed appellant that it required additional
medical evidence in support of his claim. It requested that he submit the evidence within 30
days.
By decision dated August 26, 2011, OWCP denied the claim, finding that appellant failed
to establish fact of injury.
On November 2, 2011 appellant requested reconsideration.
By decision dated
January 31, 2012, OWCP denied modification of the August 26, 2011 decision.
On December 26, 2012 appellant again requested that OWCP reconsider his case. He
submitted additional medical evidence. In a January 17, 2012 report, Dr. John E. Grasinger, a
specialist in orthopedic surgery, stated that appellant was experiencing bilateral knee pain with
significant lesions in both the lateral and medial femoral condyles. He had moderate swelling in
both knees with passive motion; there were mild effusions bilaterally. Dr. Grasinger stated that
appellant worked in housekeeping and pushed 700-pound carts. He asserted that appellant would
be unable to perform that job after joint replacement surgery due to his age, the wear and tear
shown by a magnetic resonance imaging scan and the pain he experienced with walking.
Dr. Grasinger recommended that appellant undergo a right knee replacement procedure.
In a February 7, 2012 report, received by OWCP on December 26, 2012, Dr. Grasinger
stated that appellant was awaiting right total knee replacement surgery. He opined that it was
medically probable that pushing heavy carts would aggravate degenerative joint disease.
By decision dated March 11, 2013, OWCP modified the January 31, 2012 decision. It
found that appellant submitted sufficient factual evidence to establish the incident at work on
May 15, 2011. It found, however, that he failed to submit sufficient medical evidence to
establish that the incident resulted in a knee injury.
On November 12, 2013 appellant requested reconsideration of the March 11, 2013
decision. He did not submit any additional factual or medical evidence with his request.
By decision dated November 21, 2013, OWCP denied appellant’s application for review
on the grounds that it did not raise any substantive legal questions or include new and relevant
evidence sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by OWCP; or by constituting relevant and

2

pertinent evidence not previously considered by OWCP.2 Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.3
ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has he advanced a relevant legal argument not previously
considered. Appellant did not submit any medical evidence in connection with his
November 12, 2013 reconsideration request. He failed to submit any evidence pertinent to the
issue on appeal; i.e., whether he established that he sustained an injury in the performance of
duty on May 15, 2011. Appellant’s reconsideration request failed to show that OWCP
erroneously applied or interpreted a point of law or advance a point of law or fact not previously
considered. The Board finds that OWCP did not abuse its discretion by refusing to reopen
appellant’s claim for further review on the merits in its November 21, 2013 decision.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

Howard A. Williams, 45 ECAB 853 (1994).

3

ORDER
IT IS HEREBY ORDERED THAT the November 21, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 22, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

